The evidence is challenged as insufficient to show that the liquid transported by the appellant was intoxicating. Two witnesses, who claimed to have knowledge of the *Page 232 
odor, taste and appearance of whisky, testified that the liquid transported by the appellant was whisky. They saw the fruit jars as they were broken, examined some of the liquid in the lid of a broken jar and also on paper on which the liquid had been spilled, smelled the ground where the jars had been broken which was wet from the liquid, and stated that they knew it was whisky. Reliance was not had upon the odor alone, but upon other circumstances quite in line with the decided cases on the sufficiency of the proof. See Cathey v. State, 252 S.W. 534; Kellum v. State, 278 S.W. 434; Yarbrough v. State,12 S.W.2d 803; Vaughn v. State, 28 S.W.2d 148.
The motion for rehearing is overruled.
Overruled.